Citation Nr: 0511250	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs benefits 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1944 to May 
1946.  He died on November [redacted], 2000.  The appellant was 
married to the veteran from August 1972 until July 1988, when 
they were divorced.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
this decision, the RO determined that the appellant was not 
entitled to dependency and indemnity compensation as a 
surviving spouse because she was divorced from the veteran at 
the time of his death.

During the pendency of this appeal, the appellant changed her 
residence to the State of Minnesota and her claims file was 
transferred to the RO in St. Paul, Minnesota.  As discussed 
below, the Board has previously remanded this case in 
December 2002 and June 2003.  It has now returned for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her substantive appeal received in August 2002, the 
appellant requested a hearing before a traveling Veterans Law 
Judge (VLJ) from the Board at her local RO.  Such a hearing 
was not scheduled prior to the case being certified to the 
Board.  In a remand issued in December 2002, the Board 
instructed the RO to schedule the appellant for the next 
available Board hearing.

The appellant was notified by letter issued in early April 
2003 that her Board hearing was scheduled on May 8, 2003.  
She was again notified of this hearing date by letter issued 
in mid-April 2003.  The appellant failed to attend this 
hearing.  In a Report of Contact (VA Form 119) dated on May 
8, 2003, the appellant claimed that she had not received the 
letters notifying her of her scheduled Board hearing.  In a 
facsimile apparently received on May 8, 2003, the appellant 
claimed that she had not received any written notification of 
the scheduled Board hearing.  She did acknowledge receiving a 
telephone call from a person that identified themselves as 
"Operator #54" on either April 29 or 30, 2003.  This person 
informed her of a scheduled hearing.  The appellant alleged 
when she tried to clarify the details of this hearing, the 
operator refused to answer her questions and would not 
identify what appeal court the hearing was scheduled for.  
She asserted that she hung up as she thought it was a prank 
call.

In a separate facsimile, the appellant submitted evidence 
from U. S. Postal Service guidelines to show that the address 
used on the VA notification letters of April 2003 was 
improperly addressed.  She alleged that this was the reason 
she had not received written notification of the scheduled 
Board hearing.

The Board again remanded this case in June 2003.  The Board 
concurred with the appellant that the letters had been 
improperly addressed and resolved any doubt about her 
notification of the scheduled hearing in her favor.  The case 
was returned to the RO which was instructed to again schedule 
the appellant for a Board hearing at the earliest possible 
date.  Subsequent to the Board's remand, the initial April 
2003 letter, which had been returned by the U. S. Postal 
Service with the stamp "RETURN TO SENDER - ATTEMPTED NOT 
KNOWN", was incorporated into the claims file.  

Apparently, the Denver RO contacted the appellant by 
telephone on April 15, 2004 to inform her that a Board 
hearing had been scheduled for May 3, 2004 at the Denver 
location.  She informed the VA personnel that she had 
suffered a stroke in June 2003 and was still unable to attend 
a hearing.  She also indicated that she had permanently moved 
to the State of Minnesota and requested that her claims file 
be transferred to the RO in St. Paul, Minnesota.  Also 
associated with the claims file was a note from the 
appellant's representative dated on April 30, 2004.  The 
representative indicated that he had been in contact with the 
appellant who had informed him that she would be unable to 
attend a Board hearing scheduled on May 10, 2004.  She 
requested that the hearing be rescheduled.  In another note 
dated in early May 2004, the representative again reported 
that the appellant wanted her Board hearing to be 
rescheduled.  There is no evidence of record that a letter 
had been issued to the appellant to inform her of the 
scheduled hearings in May 2004.

A letter was issued by the St. Paul RO in late November 2004.  
The appellant was informed that a Board hearing had been 
scheduled on February 3, 2005.  She responded on December 20, 
2004 that due to her debilitated condition as a result of her 
prior stroke in June 2003 and further complications from knee 
surgery in June 2004 that resulted low blood pressure, she 
would be unable to attend the February 2005 Board hearing.  
However, she requested that this hearing be rescheduled in 
approximately one year.

By letter of February 2005, the RO informed the appellant 
that her case was being certified to the Board for appellate 
review.  This letter outlined the appellant's failure to 
attend her schedule Board hearings.  The letter informed her:

You have advanced no additional 
arguments, or presented any new evidence 
since [the Supplemental Statement of the 
Case issued in May 2002].  Therefore, it 
is felt that to continue to delay the 
presentation of your case to the Board of 
Veterans Appeals (BVA) is not in the best 
interest of anyone concerned.  Due to the 
fact that you were offered the chance to 
attend three Travel Board Hearings, and 
you declined to attend them, we are 
certifying your claim back to the Board 
of Veterans Appeals.

The RO also informed the appellant that it was within the 
Board's jurisdiction on whether further evidence would be 
accepted or another hearing scheduled.

Travel Board hearings are conducted by a VLJ on prescheduled 
visits to RO facilities having adequate physical resources 
and personnel for the support of such hearings.  38 U.S.C.A. 
§ 7107; 38 C.F.R. § 20.704(a).  When a hearing is scheduled, 
the person requesting it will be notified of its time and 
place.  38 C.F.R. § 20.704(b).

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  Such requests must be in 
writing and must explain why a new hearing date is necessary.  
Examples of good cause include, but are not limited to, 
illness of the appellant and/or representative, difficulty in 
obtaining necessary records, and unavailability of a 
necessary witness.  If good cause is shown, the hearing will 
be rescheduled for the next available hearing date after the 
appellant or his or her representative gives notice that the 
contingency which gave rise to the request for postponement 
has been removed.  See 38 C.F.R. § 20.704(c).

The Board determined in June 2003 that the appellant had not 
been given proper notification of her scheduled hearing on 
May 8, 2003.  It also appears that improper notification was 
given to the appellant for hearings scheduled on May 8 and 
10, 2004.  There is no evidence that a letter was issued to 
the appellant regarding these hearings and the first 
telephonic notification was not recorded until April 15, 
2004.  Regardless, the appellant requested that the May 2004 
hearing be postponed due to her health condition and 
relocation to Minnesota, a request made more than two weeks 
prior to the scheduled hearings.  While this request was not 
in writing as required by 38 C.F.R. § 20.704(c), the 
appropriate RO official appears to have accepted this 
communication as showing good cause to reschedule the Travel 
Board hearing.  The letter of November 2004 notified the 
appellant of the new hearing scheduled in February 2005.

The appellant indicated by letter in December 2004 that she 
could not attend the scheduled hearing in February 2005 for 
health reasons and requested that it be rescheduled.  See 
38 C.F.R. § 20.704(c).  Under the unique circumstances of 
this case, the Board finds that further remand is required to 
schedule the appellant for a Travel Board hearing at the RO.  

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

The appellant should be scheduled for the 
next available hearing date before a 
traveling VLJ from the Board, after the 
contingency which gave rise to her 
request for postponement has been 
removed.  She should be notified of the 
time and place of this hearing at her 
last reported address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



